—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother and father separately appeal (1) from an order of the Family Court, Queens County (Lauria, J.), dated June 14, 1995, which, without a hearing, extended the child’s placement for a period of 12 months effective May 10, 1995, and (2) as limited by their respective briefs, from so much of a dispositional order of the same court entered July 31, 1995, as, upon a fact-finding order of the same court also entered July 31, 1995, finding that the mother and father were mentally ill as defined by Social Services Law § 384-b and would be so for the foreseeable future, and that by reason thereof each parent, respectively, was unable to care for the subject child, terminated their parental rights and committed guardianship and custody of the child to the petitioner St. Christopher Ottilie.
Ordered that the appeal from the order dated June 14, 1995, is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the dispositional order dated July 31, 1995, is affirmed, without costs or disbursements.
*432Contrary to the parents’ contentions, the agency established by clear and convincing evidence that both the mother and the father are unable to properly and adequately care for their child at the present time or in the foreseeable future (see, Social Services Law § 384-b [4] [c]; Matter of Hime Y., 52 NY2d 242; Matter of Michelle H., 228 AD2d 440; Matter of Sunja S., 175 AD2d 132; Matter of Denise Emily K., 154 AD2d 596). Bracken, J. P., Pizzuto, Florio and McGinity, JJ., concur.